DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-26 are pending.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. Patent 11,114,993. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-25 of ‘993 substantially recite all of the limitations in claims 1-26 of the instant application. The claims have been rejected under an “anticipatory-type” analysis.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 5, 13, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first width of the first elongated section” and “the second width of the second elongated section” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim.
	On lines 4-5 of claim 13, the Applicant recites “a via formed in the dielectric layer on which the conductive layer of the inductor is formed”. However, it is unclear to the Examiner as to how “a via” is related to “a via” previously recited in lines 1-2 of claim 12 (i.e. Are the vias the same as or different from one another?). The Examiner construes that the vias are the same as one another.
On lines 1-3 of claim 20, the Applicant recites “a capacitor comprising a first electrode and a second electrode spaced apart from the first electrode”. However, it is unclear to the Examiner as to how “a capacitor, a first electrode, and a second electrode” are related to “a capacitor, a first electrode, and a second electrode” recited previously in claim 1 (i.e. Are the elements the same as or different from one another?). The Examiner construes that the elements in claim 20 are the same as the ones recited in claim 1.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 7, 12, 13, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imamura US 2017/0133997, as cited by the Applicant.
As per claims 1, 7, 12, 13, and 26, Imamura discloses in Figs. 1-2 a high frequency multilayer filter and a method of forming the filter (e.g. laminated LC filter 100) comprising:
as per claims 1 and 26, a plurality of dielectric layers (e.g. dielectric layers 1a-1k); a signal path having an input and an output (Fig. 2, horizontal path from input terminal 2a to inductor L01 to capacitor C14 to inductor L40 to output terminal 2b); and an inductor (e.g. inductor L1) comprising a conductive layer (e.g. line electrode 6e) formed over a first dielectric layer (e.g. dielectric layer 1h), and wherein the inductor is electrically connected at a first location with the signal path (Fig. 1; Inductor L1 is connected to the “signal path” at a right end of inductor L01.) and electrically connected at a second location with at least one of the signal path or a ground (Fig. 1; The inductor L1 is connected to a ground at a bottom end thereof.); and a capacitor (e.g. capacitor C1) comprising a first electrode and a second electrode (Paragraph 128, electrodes 8b and 5b respectively) that is separated from the first electrode by a second dielectric layer (e.g. dielectric layer 1e); wherein the multilayer filter has a characteristic frequency that is greater than about 8 GHz (Fig. 3; As shown, the filter 100 has an attenuation pole (i.e. “characteristic frequency”) that is between 8 and 10 GHz (i.e. “greater than about 8 GHz”).);
as per claim 7, wherein the inductor defines less than one half of a loop (Electrode 6e is a straight line, thus is necessarily “less than one half of a loop”.);
as per claim 12, a via (e.g. via electrode 7ae) formed in the dielectric layer on which the conductive layer of the inductor is formed, the via being electrically connected to the inductor and the ground (The via electrode 7ae is electrically connected to the electrode 6e and ground via electrode 8b.);
as per claim 13, an additional conductive layer (e.g. electrode 6i) formed over another of the plurality of dielectric layers (e.g. dielectric layer 1i); the via being electrically connected to the inductor and the additional conductive layer (Via electrode 7ae is electrically connected to the electrodes 6e and 6i.); and
as per claim 26, a first via (e.g. via electrode 7a) at a first location electrically connecting the inductor with the signal path (The via electrode 7a electrically connects the electrode 6e to input terminal 2a at a “first location”.); a second via (e.g. via electrode 7k) at a second location electrically connecting the inductor with at least one of the signal path or a ground plane (The via electrode electrically connects the electrode 6e to ground via electrode 8b at “a second location”.).
10.	Claims 1, 2, 4, 6, 8, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine et al. US 2008/0116998.
As per claims 1, 2, 4, 6, 8, 15, and 19, Sekine et al. discloses in Figs. 1-4 a high frequency multilayer filter (e.g. filter 1) comprising:
as per claims 1-2, a plurality of dielectric layers (e.g. dielectric layers 2a-2f); a signal path having an input and an output (Fig. 4, horizontal path from input IN to output OUT); and an inductor (e.g. inductor L1 and line SL2) comprising a conductive layer (e.g. electrodes 5c and 5a) formed over a first dielectric layer (e.g. dielectric layer 2c), and wherein the inductor is electrically connected at a first location with the signal path (Fig. 4; Line SL2 is connected to the horizontal path at a node between a right end of inductor L1 and a left end of capacitor C1.) and electrically connected at a second location with at least one of the signal path or a ground (Fig. 4; The line SL2 is connected to a ground a bottom end thereof.); and a capacitor comprising a first electrode and a second electrode (Paragraph 30; A “first” electrode 6a faces a “second” electrode 7a, thus a capacitance (i.e. “capacitor”) is formed there-between.) that is separated from the first electrode by a second dielectric layer (e.g. dielectric layer 2d); wherein the multilayer filter has a characteristic frequency (i.e. upper bound of a bandpass frequency) that is greater than about 8 GHz (Fig. 7; An upper bound of a bandpass filter range is greater than 8 GHz as shown.);
as per claim 4, wherein the inductor comprises a first elongated section (e.g. electrode 5a) elongated in a first direction (e.g. vertical direction in which a length of electrode 5a extends from a bottom edge of the filter) and having a first width (e.g. width in the vertical direction) and a second elongated section (e.g. electrode 5c) elongated in a second direction (e.g. horizontal direction in which a length of electrode 5c extends from a left edge of the filter) and having a second width (e.g. width in the horizontal direction), and wherein the first direction is greater than about 15 degrees from the second direction (The first and second directions are perpendicular to one another (i.e. 90 degrees), and thus the vertical direction is necessarily greater than 15 degrees from the horizontal direction.);
as per claim 6, wherein the inductor comprises at least two corners (Fig. 3; The electrodes 5c and 5a comprise at least two corners.);
as per claim 8, wherein the inductor defines at least one half of a loop (Fig. 3; The electrodes 5c and 5a formed at least one half of a loop.);
as per claim 15, a dielectric material having a dielectric constant greater than about 100 as determined in accordance with IPC TM-650 2.5.5.3 at an operating temperature of 25 degrees Celsius and frequency of 1 MHz (Paragraph 26; The filter comprising barium titanate, which inherently has a dielectric constant greater than 100 according to IPC TM-650 2.5.5.3., as well-known in the art.); and
as per claim 19, a dielectric material that comprises a ceramic-filled epoxy (Paragraph 26; The filter comprises a glass ceramic using a silica filler, which is well-known used for epoxy.).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 3, 11, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. US 2008/0116998 in view of White et al. US 2007/0085108, as cited by the Applicant.
As per claims 3, 11, 14, 16-18, and 20, Sekine et al. discloses the high frequency multilayer filter of claim 1, wherein the conductive layer of the inductor is parallel with an X-Y plane (The electrodes 5c and 5a of Sekine are disposed in a plane that is parallel with an X-Y plane.), but does not disclose: as per claim 3, wherein the conductive layer of the inductor is spaced apart from each of the first and second electrode of the capacitor in a Z-direction that is perpendicular with the X-Y plane by at least 10 microns; as per claim 11, wherein the dielectric layer on which the conductive layer of the inductor is formed has a thickness that is less than about 100 microns; as per claims 14 and 20, a dielectric material  disposed between the first electrode and the second electrode, having a dielectric constant that is less than about 100 (e.g. 5-8) as determined in accordance with IPC TM-650 2.5.5.3 at an operating temperature of 25 degrees Celsius and frequency of 1 MHz; and as per claims 16-18, an organic dielectric material comprising liquid crystalline polymer or polyphenyl ether. 
However White et al. exemplarily discloses therein a multilayer filter, where dielectric materials used are liquid crystalline polymer or polyphenyl ether, a dielectric constant being between 2-100, and a thickness of layers therein being between 10-100 microns (Paragraph 153 of White et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have alternatively substituted a generic material of each of the dielectric layers of Sekine et al. with a specific liquid crystalline polymer or polyphenyl ether as exemplarily taught by White et al. as being an obvious art substitution of equivalence of utilizing a high performance material (Paragraph 153 of White et al.). It would have also been obvious to one of ordinary skill in the art to have designed each of the dielectric layers of White et al. to have been had a dielectric constant between 2-100 (e.g. 5-8) and to have a thickness be between 10-100 microns as being an obvious design consideration based on the exemplary teachings of White et al.
As an obvious consequence of the modification, the combination would have necessarily included: as per claim 3, wherein the conductive layer of the inductor is spaced apart from each of the first and second electrode of the capacitor in a Z-direction that is perpendicular with the X-Y plane by at least 10 microns (In the resultant circuit, each of the dielectric layers has a thickness equal to 10-100 microns, thus the electrodes 5c and 5a are necessarily spaced apart from the electrode 6a by 10-100 microns in a vertical direction that is perpendicular to the X-Y plane.); as per claim 11, wherein the dielectric layer on which the conductive layer of the inductor is formed has a thickness that is less than about 100 microns (e.g. 10-100 microns); as per claims 14 and 20, a dielectric material  disposed between the first electrode and the second electrode, having a dielectric constant that is less than about 100 (e.g. 5-8) as determined in accordance with IPC TM-650 2.5.5.3 at an operating temperature of 25 degrees Celsius and frequency of 1 MHz (e.g. dielectric constant of 2-100); and as per claims 16-18, an organic dielectric material comprising liquid crystalline polymer or polyphenyl ether.
14.	Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. US 2008/0116998 in view of Tanaka et al. US 2016/0307702, as cited by the Applicant.
As per claims 22 and 24, Sekine et al. discloses the high frequency multilayer filter of claim 1, but does not disclose a self-aligning capacitor.
However, Tanaka et al. exemplarily discloses in Fig. 1 a multilayer filter, where in order to prevent variations (errors) of the capacitor due to a shift in position possibly introduced by misalignment, the width of a capacitor electrode is smaller than a width of an inductor electrode therein (Paragraph 51 of Tanaka et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed a width of the capacitor electrodes of Sekine et al. to have been smaller than a width of the inductor electrodes therein as exemplarily taught by Tanaka et al. with the motivation of providing the benefit of preventing variations due to a misalignment (Paragraph 51 of Tanaka et al.). As an obvious consequence of the modification, the combination would have necessarily included as per claim 22, a self-aligning capacitor (The capacitor of Sekine et al. is necessarily a “self-aligning” capacitor.); as per claim 24, wherein the ground comprises a ground plane (Fig. 3 of Sekine et al., ground electrode 8a), and wherein the self-aligning capacitor is electrically connected to the ground plane and capacitively coupled with the signal path (In the resultant circuit, the capacitor is electrically connected to the ground electrode 8a and capacitively coupled with the defined “signal path”.).
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843